Case 8:20-cv-00888-JLS-DFM Document 27 Filed 08/10/21 Page 1 of 1 Page ID #:114




                               UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
      ARIEL HALL-JONES , an Individual          Case No: 8:20-cv-00888-JLS-DFM
                      Plaintiffs,
                                                JUDGMENT
            v.
      GOLDEN STATE CREDIT
      SERVICE, INC., a California
      Corporation,

                      Defendants.


            Consistent with the Court’s Order Granting Default Judgment (Order, Doc.
      26) entered on July 29, 2021, IT IS ORDERED that Judgment is entered in favor of
      Plaintiff Ariel Hall-Jones in the amount of $350 against Golden State Credit
      Service, Inc.




      Dated: August 10, 2021


                                            __________________________________
                                            HON. JOSEPHINE L. STATON
                                            UNITED STATES DISTRICT JUDGE
